DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/198535 A1, used throughout is English language equivalent ASAHARA; Hiroyuki et al. US 20210102558, hereinafter Asahara.
Regarding claim 1, Asahara discloses (Fig. 1-6) a pressure-booster output stabilizer connected to a fluid pressure booster that outputs a predetermined secondary pressure (in line (68)) from a primary pressure (in line (64)), comprising: 
a first cylinder (84) having therein a first chamber (92a) and a second chamber (92b) separated by a first piston (94); 
a second cylinder (82) having therein a third chamber (88b) and a fourth chamber (88a) separated by a second piston (90); and 
a piston rod (96) configured to couple the first piston and the second piston, wherein the primary pressure is supplied to the first chamber (via line (64-66)), the secondary pressure is supplied to the fourth chamber (via line (64)), and a pressurized fluid is taken out from the fourth chamber (via line (68)).
Regarding claim 2, Asahara discloses (Fig. 1-6) an outside diameter of the first piston (94) is greater than an outside diameter of the second piston (90, as depicted (94) is greater than (90)), and the second chamber (92b, 88b) and the third chamber are opened to atmosphere (via ports (114, 128)).
Regarding claim 5, Asahara discloses (Fig. 1-6) the first cylinder (84) includes a first cylinder tube (104) and a first end cover (150); the second cylinder (82) includes a second cylinder tube (100) and a second end cover (102); and the first cylinder tube and the second cylinder tube are connected to each other via a middle cover (80).

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Asahara discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the primary pressure is supplied to the third chamber, and the second chamber is opened to atmosphere.  Modification of the device of Asahara would render the device inoperable.
Claim 4 is dependent upon claim 3.
Regarding claim 6, Asahara discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the first end cover is provided with a primary pressure supply port to which the primary pressure is supplied; and the second end cover is formed with a secondary pressure supply port and an output port, and the secondary pressure is supplied to the secondary pressure supply port. Modification of the device of Asahara would render the device inoperable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745